DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 8/26/2022.  Claims 1 and 11 have been amended.  Claims 9 and 19 have been cancelled.  Claims 1-8, 10-18 and 20 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 1 and method of claim 11 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 11 recite: 
1. A computer-implemented system comprising: a non-transitory computer-readable medium configured to store instructions; and at least one processor configured to execute the instructions to perform operations comprising: 
obtaining, from at least one data store, at least one historical data record associated with a financial institution; 
aggregating the at least one historical data record based on related attributes in the at least one historical data record; 
normalizing the at least one historical data record to a predetermined format;
generating a predictive model configured to predict future bank identification number (BIN) utilization; 
using the at least one historical data record, training the predictive model; 
obtaining, from at least one data store, at least one non-historical data record associated with the financial institution; 
determining, by applying the predictive models to the at least one non-historical data record, one or more BINs that do not meet a predetermined utilization;  
calculating a ratio of active and issued payment cards associated with one or more BINs owned by the financial institution;
calculating a ratio of inactive and issued payment cards associated with one or more BINs owned by the financial institution; and
generating a visualization of at least one of the at least one non-historical or at least one historical data record, wherein the visualization comprises:
an indication of BINs that do not meet the predetermined utilization;
an indication of utilization of one or more BINs owned by the financial institution based on the ratio of active and issued payment cards associated with the one or more BINs; and
an indication of utilization of one or more BINs owned by the financial institution based on the ratio of inactive and issued payment cards associated with the one or more BINs.

Referring to the bolded limitations above, independent claims 1 and 11 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 11 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 11 only recite the simple legal or commercial interaction of processing financial data for the purpose of determining fees.  The background section of the Applicant’s specification, paragraphs [0004]-[0007], describes the that financial institutions buy the right to use a BIN from a payment processor, and then the payment processors may charge “hefty fees for BINs that are under-utilized”.  This is a contractual relationship between the financial institution and the payment processor and clearly a commercial interaction under the “rent-a-BIN” scheme.  Please see MPEP 2106.04(a)(II)(B) which gives “managing a stable value protected life insurance policy via performing calculations” as an example of subject matter where the commercial or legal interaction is an agreement in the form of contracts.  Accordingly, each of claims 1 and 11 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 11, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1 and 11 of a CRM and processor does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 11 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 11, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, using predictive modeling to determine account utilization is notoriously well known as evidenced by the references cited on the PTO-892 attached to the OA dated 5/3/2022.  Moreover, the CRM and processor of claims 1 and 11 are known devices, as discussed in paragraph [0039] of the Applicant’s specification.   Accordingly, claims 1 and 11 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 11 are not patent eligible.  Dependent claims 2-8, 10, 12-18 and 20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-8, 10, 12-18 and 20 merely refine the abstract idea without making an improvement to technology as they only gather and analyze information using conventional techniques and display the result (2A2, please see MPEP 2106.05(a)) using known data inputs and analysis/visualization outputs (2B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 2022/0036259) in view of Darbari (US 2020/0364130).
Claim 1 recites:
A computer-implemented system comprising: a non-transitory computer-readable medium configured to store instructions; and at least one processor configured to execute the instructions to perform operations comprising: (Bird, Fig. 5, [0089], method 500 of operations of a computing device; [0027], processor and CRM)
obtaining, from at least one data store, at least one historical data record associated with a financial institution; (Bird, Fig. 5, [0090], historical KPIs monitored at 502)
aggregating the at least one historical data record based on related attributes in the at least one historical data record; (Bird, Fig. 5, [0090], average number of transactions; Fig. 2, [0028], transaction data 216 is aggregated; [0038], [0049], [0086], aggregated data)
normalizing the at least one historical data record to a predetermined format; (Bird, Fig. 2, [0028], “transaction data 216 is obtained by querying a transaction database to parse a transactional log to obtain the desired information” reads on normalizing under BRI in view of at least paragraphs [0055] and [0076] of the Applicant’s specification.  See also Bird, [0087], query structure, and Bird, [0092], query parameters.)
generating a predictive model configured to predict future bank identification number (BIN) utilization; (Bird, Fig. 5, [0091], predictive data model built at 504; [0046] data structures representative of customer data including Bank Identification Numbers (BIN))
using the at least one historical data record, training the predictive model; (Bird, Fig. 5, [0091], predictive model is built using historical KPIs)
obtaining, from at least one data store, at least one non-historical data record associated with the financial institution; (Bird, Fig. 5, [0092], query parameters are received at 506, database table is queried)
determining, by applying the predictive models to the at least one non-historical data record, one or more BINs that do not meet a predetermined utilization; (Bird, Fig. 5, [0093], forecasted levels are obtained at 508; Fig. 5, [0094], determination is made at 510 whether a threshold is exceeded)
calculating a ratio of active and issued payment cards associated with one or more BINs owned by the financial institution; calculating a ratio of inactive and issued payment cards associated with one or more BINs owned by the financial institution; and (Bird, [0046] data structures representative of customer data including BINs; Fig. 7, [0099], calculated values 704.  Bird does not specifically disclose calculating a ratio of active and issued payment cards associated with one or more BINs owned by the financial institution; calculating a ratio of inactive and issued payment cards associated with one or more BINs owned by the financial institution.  Darbari, Fig. 4, [0052]-[0054], discusses determining a ratio of active mailboxes to inactive mailboxes.  It would have been obvious to person of ordinary skill in the art at the time of filing to modify the calculated values of Bird to include a ratio of inactive and active accounts as discussed in Darbari in order to classify usage as discussed in Darbari, [0017], and Bird, [0018].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Darbari in Bird since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of analyzing data to manage capacity and workload, and one of ordinary skill in the art would recognize the combination to be predictable.)
generating a visualization of at least one of the at least one non-historical or at least one historical data record, wherein the visualization comprises: an indication of BINs that do not meet the predetermined utilization; (Bird, Fig. 5, [0095], threshold alert is generated at 512 and displayed to user; Fig. 7, [0099], [0100], visualization includes KPI values 702, calculated values 704, predicted values 706; [0041], user defined parameters regarding type of data to be displayed; [0046] data structures representative of customer data including BINs.  Bird does not specifically disclose the visualization includes an indication of BINs that do not meet the predetermined utilization.  Darbari, [0017], [0018], discusses the categorization of active and inactive accounts, and Darbari, [0065], further notes presenting a visual representation of data.  It would have been obvious to person of ordinary skill in the art at the time of filing to modify the display of calculated values that may include BIN as a parameter of Bird to include accounts categorized as inactive as disclosed in Darbari in order to classify usage as discussed in Darbari, [0017], and Bird, [0018].)
an indication of utilization of one or more BINs owned by the financial institution based on the ratio of active and issued payment cards associated with the one or more BINs; and an indication of utilization of one or more BINs owned by the financial institution based on the ratio of inactive and issued payment cards associated with the one or more BINs.  (Bird, Fig. 5, [0095], alert is generated at 512 and displayed to user; Fig. 7, [0099], [0100], visualization includes KPI values 702, calculated values 704, predicted values 706; [0041], user defined parameters regarding type of data to be displayed; [0046] data structures representative of customer data including BINs.  Bird does not specifically disclose the visualization includes an indication of utilization of one or more BINs owned by the financial institution based on the ratio of active and issued payment cards associated with the one or more BINs; and an indication of utilization of one or more BINs owned by the financial institution based on the ratio of inactive and issued payment cards associated with the one or more BINs.  Darbari, Fig. 4, [0052]-[0054], specifically discloses classifying accounts as active and performing an action based on a ratio of active mailboxes to inactive mailboxes, and Darbari, [0065], further notes presenting a visual representation of data.  It would have been obvious to person of ordinary skill in the art at the time of filing to modify the display of calculated values that may include BIN as a parameter of Bird to include the classification of active and inactive accounts, and the ratios of active to inactive accounts as disclosed in Darbari in order to classify usage as discussed in Darbari, [0017], and Bird, [0018].)
Claim 11 corresponds to claim 1 and is rejected on the same grounds.
Claim 2 recites:
The computer-implemented system of claim 1, wherein the operations further comprise: displaying the visualization on a graphical user interface.  (Bird, Fig. 7, [0099], user interface 700)
Claim 12 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The computer-implemented system of claim 1, wherein the operations further comprise: providing the visualizations as data over a network.  (Bird, Figs. 1 and 2, [0044], network)
Claim 13 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The computer-implemented system of claim 1, wherein applying the predictive models to the one or more non-historical data records further comprises: identifying intermediate criteria in the non-historical data, wherein the intermediate criteria has predictive value for determining BIN utilization.  (Bird, [0067], new or modified rule execution steps; [0063], different factors can impact transaction.)
Claim 14 corresponds to claim 4 and is rejected on the same grounds.
Claim 6 recites:
The computer-implemented system of claim 1, wherein visualization includes an indication of utilization of one or more BINs owned by the financial institution.  (Bird, Fig. 7, [0099], [0100], visualization of measured values includes KPI values 702, calculated values 704, predicted values 706.  Bird does not specifically disclose visualization includes an indication of utilization of one or more BINs owned by the financial institution.  (Bird, Fig. 5, [0095], alert is generated at 512 and displayed to user; Fig. 7, [0099], [0100], visualization includes KPI values 702, calculated values 704, predicted values 706; [0041], user defined parameters regarding type of data to be displayed; [0046] data structures representative of customer data including BINs.  Bird does not specifically disclose the visualization includes an indication of utilization of one or more BINs owned by the financial institution.  Darbari, Fig. 4, [0052]-[0054], specifically discloses classifying accounts as active, and Darbari, [0065], further notes presenting a visual representation of data.  It would have been obvious to person of ordinary skill in the art at the time of filing to modify the display of calculated values that may include BIN as a parameter of Bird to include the classification of active and inactive accounts as disclosed in Darbari in order to classify usage as discussed in Darbari, [0017], and Bird, [0018]. Bird, [0046]- [0048], specifically discloses the system uses a platform storing BINS and Bird, [0087], notes the monitored data can be parsed on different criteria or parameters.)
Claim 16 corresponds to claim 6 and is rejected on the same grounds.
Claim 7 recites:
The computer-implemented system of claim 1, wherein the visualization includes an indication of utilization of one or more BINs owned by the financial institution and wherein the utilization is determined based on the ratio of active and inactive payment cards associated with the one or more BINs.  (Bird, Fig. 5, [0095], alert is generated at 512 and displayed to user; Fig. 7, [0099], [0100], visualization includes KPI values 702, calculated values 704, predicted values 706; [0041], user defined parameters regarding type of data to be displayed; [0046] data structures representative of customer data including BINs.  Bird does not specifically disclose the visualization includes an indication of utilization of one or more BINs owned by the financial institution and wherein the utilization is determined based on the ratio of active and inactive payment cards associated with the one or more BINs.  Darbari, Fig. 4, [0052]-[0054], specifically discloses classifying accounts as active and performing an action based on a ratio of active mailboxes to inactive mailboxes, and Darbari, [0065], further notes presenting a visual representation of data.  It would have been obvious to person of ordinary skill in the art at the time of filing to modify the display of calculated values that may include BIN as a parameter of Bird to include the classification of active and inactive accounts, and the ratios of active to inactive accounts as disclosed in Darbari in order to classify usage as discussed in Darbari, [0017], and Bird, [0018].) 
Claim 17 corresponds to claim 7 and is rejected on the same grounds.
Claim 8 recites:
The computer-implemented system of claim 1, wherein the visualization includes an indication of utilization of one or more BINs owned by the financial institution and 47Attorney Docket No. 11360.0703-00000 wherein the utilization is determined based on an analysis of the number of payment cards issued for the one or more BINs.  (Bird, Fig. 5, [0095], alert is generated at 512 and displayed to user; Fig. 7, [0099], [0100], visualization includes KPI values 702, calculated values 704, predicted values 706; [0041], user defined parameters regarding type of data to be displayed; [0046] data structures representative of customer data including contracts, credit card ranges and BINs.  Bird does not specifically disclose visualization includes an indication of utilization of one or more BINs owned by the financial institution and 47Attorney Docket No. 11360.0703-00000wherein the utilization is determined based on an analysis of the number of payment cards issued for the one or more BINs.   Darbari, Fig. 4, [0052]-[0054], specifically discloses classifying accounts as active based on an activity threshold and a number of accounts, and Darbari, [0065], further notes presenting a visual representation of data.  It would have been obvious to person of ordinary skill in the art at the time of filing to modify the display of calculated values that may include contracts, credit card ranges and BIN as a parameter of Bird to include the determination of numbers of active accounts as disclosed in Darbari in order to classify usage as discussed in Darbari, [0017], and Bird, [0018].  Bird, [0046]-[0048], specifically discloses the system uses a platform storing BINS and Bird, [0087], notes the monitored data can be parsed on different criteria or parameters.)
Claim 18 corresponds to claim 8 and is rejected on the same grounds.
Claim 10 recites:
The computer-implemented system of claim 1, wherein the operations further comprise: generating an alert associated with the indication of BINs that do not meet the predetermined utilization; and providing the alert for display to a user.  (Bird, Fig. 5, [0095], alert is generated at 512 and displayed to user)
Claim 20 corresponds to claim 10 and is rejected on the same grounds.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 2022/0036259) in view of Darbari (US 2020/0364130) and further in view of Song (US 2020/0327243).
Claim 5 recites:
The computer-implemented system of claim 1, wherein training the predictive model further comprises using at least one of supervised learning, unsupervised learning, or semi-supervised learning to train the model.  (Bird, Figs. 1 and 2, [0027], discusses predictive model 116, and Bird, [0142], discusses training neural networks to predict and run queries.  Bird and Darbari do not specifically disclose training the predictive model further comprises using at least one of supervised learning, unsupervised learning, or semi-supervised learning to train the model.   Song, Fig. 4, [0077]-[0079], discusses ML system 400 for ranking account usage probability where the model is trained via supervised learning.   It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the predictive model of Bird to be trained using supervised learning as in Song in order to update the model as discussed in Song, [0079].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Song in Bird as modified by Darbari since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, all three references are in the field of analyzing usage data and one of ordinary skill in the art would recognize the combination to be predictable.)
Claim 15 corresponds to claim 5 and is rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial or legal interactions.  Claims 1 and 11 recite the simple legal or commercial interaction of processing financial data for the purpose of determining fees.  The background section of the Applicant’s specification, paragraphs [0004]-[0007], describes the that financial institutions buy the right to use a BIN from a payment processor, and then the payment processors may charge “hefty fees for BINs that are under-utilized”.  This is a contractual relationship between the financial institution and the payment processor and clearly a commercial interaction.  Please see MPEP 2106.04(a)(II)(B) which gives “managing a stable value protected life insurance policy via performing calculations” as an example of subject matter where the commercial or legal interaction is an agreement in the form of contracts.  Regarding the Applicant’s argument that “Like Claim 2 of Example 37, this step requires action by a processor that cannot be practically applied in the mind”, as the claims were not placed in the “mental processes” grouping of abstract ideas in this OA or the OA dated 5/3/2022, the Applicant’s argument is moot.  Regarding the processor, the recitation of generic components in a claim does not preclude a claim from reciting an abstract idea.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicants, “"normalizing the at least one historical data record to a predetermined format," "calculating a ratio of active and issued payment cards associated with one or more BINs owned by the financial institution," "calculating a ratio of inactive and issued payment cards associated with one or more BINs owned by the financial institution," and "generating a visualization of at least one of the at least one Application No.: 17/181,313Attorney Docket No.: 11360.0703-00000non-historical or at least one historical data record"“, do not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Please see MPEP 2106.05(f) which further discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  Regarding “normalizing the at least one historical data record to a predetermined format”, referring to MPEP 2106.05(c), where a transformation is recited in a claim, one of the relevant factors to the analysis is the nature of the article transformed.  Transformation of a physical or tangible object or substance is more likely to integrate a judicial exception into a practical application than the transformation of an intangible concept such as a contractual obligation.  In the present case, the transformation relates to contractual obligations connected to BIN utilization, and therefore does not demonstrate integrating the judicial exception into a practical application.  Regarding “improving computerized methods”, the Examiner respectfully disagrees.  Referring to MPEP 2106.05(a), a commonplace business method applied on a general purpose computer and gathering/analyzing/displaying information using conventional techniques are examples of features courts have indicated as not to show an improvement to technology.  
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the features cited by the Applicants, “normalizing the at least one historical data record to a predetermined format; calculating a ratio of active and issued payment cards associated with one or more BINs owned by the financial institution; calculating a ratio of inactive and issued payment cards associated with one or more BINs owned by the financial institution; and generating a visualization of at least one of the at least one non- historical or at least one historical data record, wherein the visualization comprises: an indication of utilization of one or more BINs owned by the financial institution based on the ratio of active and issued payment cards associated with the one or more BINs; and an indication of utilization of one or more BINs owned by the financial institution based on the ratio of inactive and issued payment cards associated with the one or more BINs”, constitute known activity.  Regarding the argument that a conclusory statement was presented, the Examiner respectfully disagrees.  Eighteen references were cited on the PTO-892 dated 5/3/2022 as evidence that predictive modeling and determining account utilization is known activity.   
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Regarding the claim amendments directed to calculating a ratio of active and issued payment cards associated with one or more BINs owned by the financial institution, Darbari has been added to show these newly added features.  The Examiner respectfully directs the Applicant to MPEP 2131.02 noting a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be at once envisaged from the disclosure.  It is respectfully noted that Bird, [0046], discloses the decision management platform (DMP) includes an authentication database that “stores and maintains records, files, and other data structures representative of customer data including, but not limited to, contracts, notes (e.g., messages, documents, unstructured data, etc.), certification information, credit card ranges, payment device BINS (Bank Identification Numbers), merchant information, and other data”.  The claimed calculations and ratios are simple data analytics operations.  Regarding normalizing the data, it is respectfully submitted that this feature is obvious in view of Bird, [0028], [0087], [0092], under BRI as discussed above.  Normalizing data is well known, as evidenced by the reference from the 1970s on the PTO-892 attached to the OA.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hockey (US 10,726,491) discusses evaluation of user accounts, Title.
Shoemaker (US 3,581,198) discusses normalizing test data, 1:67-2:7.
 “Credit Card Activities Manual”, FDIC, Chapter 3, last updated 5/24/2007, discussing rent-a-BIN.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/




/EDWARD J BAIRD/Primary Examiner, Art Unit 3692